Citation Nr: 1535930	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969 and from November 2001 to September 2003.  The Agency of Original Jurisdiction (AOJ) has listed June 2004 as a final date of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In October 2014, the Board assigned a 50 percent rating for the Veteran's PTSD, and continued his previous 10 percent rating for degenerative disc disease and spondylosis of the lumbar spine.  In its decision, the Board refused to rule on the issue of TDIU, finding that the issue was not raised by the record.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In March 2015, a Joint Motion for Partial Remand (JMPR) was filed by the parties and subsequently granted by the Court in a March 2015 order.  The JMPR stipulated that the Board erred when it found that the issue of entitlement to a TDIU was not raised by the record.  Pursuant to the JMPR, the Court remanded the matter to the Board in order to adjudicate the claim for TDIU, pursuant to 38 U.S.C.A. § 7252(a) (West 2014).

The issue of service connection for right lower extremity neuropathy has been raised by the record in a November 2004 statement, but has not been adjudicated by the AOJ.  The issue of service connection for colon cancer has also been raised by the record in a claim submitted in August 2014, but has not been adjudicated.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the JMPR, a remand is required so that the AOJ can adjudicate the claim of entitlement to a TDIU.  Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to a TDIU and furnish the Veteran and his agent with a Statement of the Case.  If the Veteran perfects an appeal and the benefit remains denied, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

